      Case 1:20-mj-00210-RML Document 4 Filed 03/25/20 Page 1 of 1 PageID #: 9
                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
WK:RMP                                            271 Cadman Plaza East
F. #2020R00244                                    Brooklyn, New York 11201



                                                  March 25, 2020

By ECF

The Honorable Robert M. Levy
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:    United States v. African Frazier
                      Docket No. 20-MJ-210

Dear Judge Levy:

                On March 16, 2020, Chief Judge Roslynn R. Mauskopf issued Administrative
Order No. 2020-06. That Administrative Order excludes time under the Speedy Trial Act in
all criminal matters from March 16, 2020 to April 27, 2020, finding that the ends of justice
served by taking such action outweigh the interests of the parties and the public in a speedy
trial and in the time in which an indictment must be filed. The government submits this letter
to memorialize the effect of that Administrative Order within the individual docket of this
case.

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:              /s/
                                                  Robert M. Pollack
                                                  Assistant U.S. Attorney
                                                  (718) 254-6232

cc:      Clerk of Court (RML) (by ECF)
         Kannan Sundaram, Esq. (by E-mail)
